Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing(s) filed on January 17, 2020 are accepted.

Response to Arguments
Applicant’s arguments, see pp.9-12, filed February 22, 2022, with respect to claim(s) 1, 15, and 17 have been fully considered and are persuasive. The rejection of claims 1, 15, and 17 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS

6. (currently amended):	The image sensor module of claim 1, wherein the transmitter is further configured to transmit the calibration information stored in the at at least one memory being connected with the main board of the image processing module.

7. (currently amended):	The image sensor module of claim 1, wherein the transmitter is further configured to transmit the calibration information stored in the at  least one memory to the main board of the image processing module in response to power being applied to the image sensor module.

10. (currently amended):	An imaging device comprising: 
an image sensor module of claim 1; and 
the image processing module comprising another memory and a processor configured to generate an image by combining the plurality of images obtained by the image sensors based on the calibration information.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
Claims 1-4, 6-8, 10, 12-15, and 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show: the calibration information comprises information about a first overlapping region of the plurality of images when each of the plurality of image sensors is at a first angle and information about a second overlapping region of the plurality of images when each of the plurality of image sensors is at a second angle orthogonal to the first angle, and wherein the image sensor module further comprises a transmitter configured to, in response to a main board of an image processing module being replaced with another main board, transmit the information about the first overlapping region and the second overlapping region from the image sensor module to the other main board of the image processing module.
Although the closest prior art discloses a plurality of image sensors that are rotatable at a predetermined angle while maintaining an optical axis; a frame in which the plurality of image sensors are mounted to have different imaging angles; and at least one memory configured to store calibration information reflecting distance information generated from a plurality of images obtained by the plurality of image sensors; a transmitter configured to transmit the calibration information stored in the memory to a main board of an image processing module which generates an image by combining the images based on the calibration information, there is no teaching on the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the calibration information comprises information about a first overlapping region of the plurality of images when each of the plurality of image sensors is at a first angle and information about a second overlapping region of the plurality of images when each of the plurality of image sensors is at a second angle orthogonal to the first angle, and wherein the image sensor module further comprises a transmitter configured to, in response to a main board of an image processing module being replaced with another main board, transmit the information about the first overlapping region and the second overlapping region from the image sensor module to the other main board of the image processing module. Thus, for at least the foregoing reasons, the prior art of record neither anticipates not render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub. No. 2019/0297283 and WO 2017/022452A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482